           Case 2:03-cr-00176-JCM Document 197
                                           198 Filed 03/26/21 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     KATHERINE TANAKA
 3   Assistant Federal Public Defender
     California State Bar No. 314082
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Katherine_Tanaka@fd.org

 7   Attorney for Hector Cirino.

 8
                                UNITED STATES DISTRICT COURT
 9
                                      DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                              Case No. 2:03-cr-00176-JCM

12                 Plaintiff,                               Stipulation to Continue Supplement’s
                                                            Deadline to Motion for
13          v.
                                                            Compassionate Release
14   HECTOR CIRINO.,                                        (First Request)

15                 Defendant.

16
17          IT IS HEREBY STIPULATED AND AGREED, by and between Christopher Chiou,
18   Acting United States Attorney, and Elizabeth White, Assistant United States Attorney, counsel
19   for the United States of America, and Rene L. Valladares, Federal Public Defender, and
20   Katherine Tanaka, Assistant Federal Public Defender, counsel for Hector Cirino, request that
21   the due date for Mr. Cirino’s Supplement to Motion for Compassionate Release (ECF No. 194),
22   be extended from March 22, 2021 to April 5, 2021.
23          This Stipulation is entered into for the following reasons:
24          1.     Counsel for Mr. Cirino needs additional time to supplement Mr. Cirino’s pro
25   se motion for compassionate release (ECF No. 194).
26          2.     The parties agree to the continuance.
           Case 2:03-cr-00176-JCM Document 197
                                           198 Filed 03/26/21 Page 2 of 3




 1          3.      The parties additionally agree government counsel shall have 14 days, to April
 2   19, 2021, to file a response to Mr. Cirino’s supplement.
 3          4.      Mr. Cirino does not object to the continuance.
 4          5.      The additional time requested by the stipulation is made in good faith and not
 5   for purposes of delay.
 6          This is the first request for a continuance of the supplement deadline.
 7          DATED this 26th day of March 2021.
 8
 9    RENE L. VALLADARES                             CHRISTOPHER CHIOU
      Federal Public Defender                        Acting United States Attorney
10
11
      By /s/ Katherine Tanaka                        By /s/ Elizabeth White
12    KATHERINE TANAKA                               ELIZABETH WHITE
      Assistant Federal Public Defender              Assistant United States Attorney
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                     2
           Case 2:03-cr-00176-JCM Document 197
                                           198 Filed 03/26/21 Page 3 of 3




 1                              UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                             Case No. 2:03-cr-00176-JCM
 4
                   Plaintiff,                              ORDER
 5
            v.
 6
     HECTOR CIRINO,
 7
                   Defendant.
 8
 9
            IT IS THEREFORE ORDERED that upon consideration of Defendant’s Request to
10
     Extend Deadline for filing his Supplement to Motion for Compassionate Release, that the
11
     Defendant’s deadline to file his Supplement is extended to April 5, 2021, and the Government’s
12
     response is due April 19, 2021.
13
            DATED this ____26,
                   March    day2021.
                                of March 2021.
14
15
16
                                                 UNITED STATES DISTRICT JUDGE
17
18
19
20
21
22
23
24
25
26
                                                    3
